Justice SAYLOR
concurring and dissenting.
With regard to the issue of informed consent as it pertains to Dr. Morros’ attempted placement of the Permacath, I join the majority opinion, as I agree that the doctrine of informed consent, at least under the presently prevailing interpretation of the pertinent statute, see generally Montgomery v. Bazaz-Sehgal, 568 Pa. 574, 798 A.2d 742 (2002), does not encompass a choice among alternative sites for performing a surgical procedure such as the insertion of a Permacath.1
As to whether a hospital may be held vicariously liable for an employee-physician’s failure to obtain a patient’s informed consent, I respectfully dissent from the majority’s holding that it cannot, and, as to this issue, join Mr. Justice Nigro’s dissenting opinion to the contrary.

. As I noted in Montgomery, at least the argument can be made that the General Assembly’s recent amendments to the statute incorporate negligence concepts. See id. at 591— 92, 798 A.2d at 753 (Saylor, J., concurring).